In an action to recover damages for an alleged conspiracy on the part of the defendants to conduct an illegal election of the directors of the Cross Westchester Development Corp., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Walsh, J.), entered August 11, 1986, which, inter alia, dismissed the complaint.
Ordered that the order is affirmed, with costs.
We find no error in the dismissal by the Supreme Court of the plaintiffs’ complaint (see, Chiulli v Reiter, 130 AD2d 617 [decided herewith]). Lawrence, J. P., Fiber, Sullivan and Harwood, JJ., concur.